UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7123 Advantage Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2006-June 30, 2007 Item 1. Proxy Voting Record Advantage Funds, Inc. GLOBAL ALPHA FUND 77 BANK LTD. Ticker: 8341 Security ID: J71348106 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 4 2 Amend Articles to: Reduce Directors For For Management Term in Office 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For For Management 3.14 Elect Director For For Management 3.15 Elect Director For For Management 3.16 Elect Director For For Management 4.1 Appoint Internal Statutory Auditor For For Management 4.2 Appoint Internal Statutory Auditor For For Management 5 Approve Retirement Bonuses for Director For Against Management and Statutory Auditors 6 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 7 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors A.P. MOLLER MAERSK A/S Ticker: Security ID: K0514G101 Meeting Date: APR 30, 2007 Meeting Type: Annual Record Date: APR 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Discharge of the Board of For For Management Directors 4 Approve Allocation of Income and For Against Management Dividends of DKK 550 per Share 5 Reelect Michael Pram Rasmussen, Nils For For Management Smedegaard Andersen, Leise Maersk Mc-Kinney Moller, Svend-Aage Nielsen, and Jan Toepholm as Directors; Elect Niels Jacobsen as New Director 6 Reappoint KPMG C. Jespersen and Grant For For Management Thornton as Auditors 7.1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7.2 Amend Articles Re: Share Class Terms; For For Management Range and Terms of Board; Authority of Board and Management; Terms of Auditors; General Meeting Guidelines; Resolution Quorum Requirements; Routine AGM Resolutions; Minutes of Meetings; Other Amendments ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR
